Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 19 October 2022. The application and patent numbers for the non-statutory double patenting rejections in the provisional rejection connecting pages 5 and 6; the first and second rejections on page 7 and the first full rejection on page 8 are incorrect. The copending application in the provisional rejection connecting pages 5 and 6 is 17/483,052. The correct patent number for the first rejection on page 7 is US 10,049,769. The correct patent number for the second rejection on page 7 is US 10,461,436. The correct patent number for the first full rejection on page 8 is US 11,164,689. These patent number were listed on the PTO-892 mailed 20 June 2022. In view of the incorrect numbers listed in the previous non-statutory double patenting rejections, this action is being made non-final. Furthermore, the dependent claims should have been included in the 35 USC 112(a) rejection. This action is also being made non-final for this reason. 
The substitute specification has been entered and overcome the objection to the disclosure with respect to objections to paragraphs [0006], [0010], [0014], [0018], [0019], [0022], [0023], [0027], [0028] and [0142] in the originally filed disclosure. The terminal disclaimer filed on 19 October 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 17/203,598 and U.S. patents 10,206,530; 10,032,547; 10,461,436; 10,984,928; and 11,004,581 has been reviewed and is accepted. The terminal disclaimer has been recorded. In view of proper terminal disclaimers; the non-statutory double patenting rejections over application 17/203,598 and U.S. patents 10,206,530; 10,032,547; 10,461,436; and 10,984,928 are withdrawn. 
Applicant's arguments with respect to the remaining objections to the disclosure and the 35 USC 112(a) rejection have been fully considered but they are not persuasive. 
Specification
The disclosure is objected to because of the following informalities: 
The status of parent application 16/025716 mentioned in paragraph [0001] needs to be updated. 
Paragraphs [0026] and [0032], in the substitute specification, state the potassium can come from potassium carbonate, but it is unclear how this statement relates to the teachings of the previous paragraphs which do not discuss any process of making the disclosed ferrites. Appropriate correction is required.
The substitute specification did not correct these informalities and applications did not address them in their response. Accordingly, they are maintained. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 9 and 16, where were added in the preliminary amendment of 22 July 2021, teach a Y phase hexagonal ferrite material including, or comprising, Sr, Co, Fr and O, where the ferrite is doped with an alkali metal and a charge compensation ion. The originally filed disclosure, filed 14 April 2021, teaches a Y phase hexagonal ferrite material of Sr2Co2Fe12O22 doped with an univalent alkali metal partially substituting for Sr and a charge compensating ion which partially substitutes for Co and this ferrite can be further doped with Si, Al, Mg and mixtures thereof. This means the specification teaches a Y phase hexagonal ferrite material consisting of Sr, Co, Fe, O, an univalent alkali metal and a charge compensating ion and a Y phase hexagonal ferrite material consisting of Sr, Co, Fe, O, an univalent alkali metal, a charge compensating ion and at least one of Si, Al and Mg. Thus the claimed ferrite composition is not supported by the teachings in the originally filed disclosure. The dependent claims, which were also filed in the preliminary amendment of 22 July 2022, implicitly include this unsupported and claimed subject matter. Thus the ferrite of the specification does not describe the claimed ferrite and therefore the claimed subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants’ arguments have been considered but are not convincing. The argued paragraphs all teach a Y phase hexagonal ferrite material of Sr2Co2Fe12O22 doped with an univalent alkali metal partially substituting for Sr and a charge compensating ion which partially substitutes for Co and a Y phase hexagonal ferrite material of Sr2Co2Fe12O22 doped with an univalent alkali metal partially substituting for Sr,  a charge compensating ion which partially substitutes for Co and further doped with Al, Si, Mg and a combination thereof. They do not support the claimed open ended ferrite composition. The rejection is maintained. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 13, 14, 16, 18, 19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-12 of copending Application No. 17/203598 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Y phase hexagonal ferrite of Sr, Co, Fe and O doped with sodium and a trivalent charge compensating ion, such as Sc or In, where sodium is doped on the strontium site and the trivalent charge compensating ion doped on the cobalt site claimed in the copending application suggest the ferrite claimed in this application. The antenna comprising the doped ferrite claimed in the copending application suggest the radiofrequency devices and antenna claimed in this application.
Claims 9, 13-16 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6-8, 15-18 and 20 of U.S. Patent No. 10,049,796. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented radiofrequency device, antenna and hexagonal ferrite material suggests the hexagonal ferrite material, the radiofrequency device and antenna claimed in this application since the patented ferrite is a Y-phase ferrite of the formula Sr2-xNaxCo2-xM+3xFe12O22, where M+3 can be Sc or In. This formula meets the formulaic requirements of claims 9 and 16. The patented ferrite has a loss factor range at 1 GHz which falls within the loss factor range at 1 GHz claimed in this application.
Claims 9 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8, 10, 12 and 13 of U.S. Patent No. 11,164,689. Although the claims at issue are not identical, they are not patentably distinct from each other because the hexagonal ferrite material produced by the patented process suggests the hexagonal ferrite material claimed in this application since the patented ferrite is a Y-phase ferrite of the formula Sr2-xKxCo2-xM+3xFe12O22, where M+3 can be Sc or In. This formula meets the formulaic  requirements of claim 9. The patented ferrite has a loss factor range at 1 GHz which falls within the loss factor range at 1 GHz claimed in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/4/22